Citation Nr: 1441563	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-36 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from September 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in February 2013, when it was remanded for further development.  It has been returned to the Board for further appellate review.  

In the 2013 remand, the Board requested that all available deck logs be obtained for the periods that the Veteran's ship, the U.S.S. Stickell, was in the waters adjacent to the Republic of Vietnam.  In the previous remand, the Board noted that the Veteran asked specifically for all deck logs from March 3, 1966 through July 7, 1966.  

In a National Personnel Records Center (NPRC) letter, dated June 2013, the NPRC noted that the U.S.S. Stickell would have been in the waters adjacent to the Republic of Vietnam from March 9 to March 26, 1966, and April 16 to June 1, 1966.  No further information for the period from June 2 through July 7, 1966, was provided.  


The Board is already aware that the U.S.S. Stickell was in the adjacent waters of the Republic of Vietnam from June 25 through June 29, 1966, but beyond that there is no information regarding the ship's location from June 2 through June 24, 1966, and from June 30 through July 7, 1966.

The following deck logs have been made a part of the record:  March 9, March 15, March 22, April 16, April 20, April 25, April 30, June 1, and June 25 through June 29, 1966.  Clearly, there are some deck logs from periods that the U.S.S. Stickell was in the waters adjacent to the Republic of Vietnam that have not been obtained.  There is no documentation that such records are unavailable and that further attempts at obtaining such documents would be futile.  In fact, it appears that the deck logs are likely available, as at least some of the relevant deck logs were obtained on previous remand.  The Board recognizes that it appears there is some difficulty in obtaining these documents from the agency that has possession; however, such difficulty does not mean that further attempts at obtaining those documents would be futile.

Accordingly, the Board finds that a remand is necessary in order to obtain all outstanding potentially relevant deck logs.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Through appropriate sources, attempt to obtain all outstanding relevant documents, specifically including deck logs, that pertain the U.S.S. Stickell's location in Vietnamese waters during the time the Veteran was on board.  


Specifically, the Board requests that deck logs from: March 10 to March 14, March 16 to March 21, March 23 to March 26, April 17 to April 19, April 21 to April 24, and April 26 to April 29, 1966, be obtained. 

The AOJ should additionally obtain any outstanding documentation regarding location in Vietnamese waters of the U.S.S. Stickell for the period of June 2 to June 24, and June 30 to July 7, 1966.

Any documents obtained should be associated with the claims file.  If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for coronary artery disease, prostate cancer, erectile dysfunction, and a skin disorder.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

